


117 HR 3707 IH: No Trace Act of 2021
U.S. House of Representatives
2021-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 3707
IN THE HOUSE OF REPRESENTATIVES

June 4, 2021
Ms. Herrera Beutler (for herself, Mr. Correa, Ms. Scanlon, and Mrs. Spartz) introduced the following bill; which was referred to the Committee on the Judiciary

A BILL
To prohibit Federal agencies from obtaining geolocation information without a warrant, and for other purposes.


1.Short titleThis Act may be cited as the No Trace Act of 2021.  2.Prohibition on obtaining geolocation information (a)In generalNotwithstanding any other provision of law, and not later than one year after the date of the enactment of this Act, the head of each Federal agency shall implement a policy prohibiting such agency from obtaining geolocation information of a United States person prior to obtaining a warrant issued using the procedures described in the Federal Rules of Criminal Procedure (or, in the case of a State court, issued using State warrant procedures), issued under section 846 of that title, in accordance with regulations prescribed by the President) by a court of competent jurisdiction.
(b)Limitation on eligibility for fundsBeginning in the first fiscal year that begins after the date that is one year after the date of enactment of this Act, a State or unit of local government may not receive funds under the Byrne grant program or the COPS grant program for a fiscal year if, on the day before the first day of the fiscal year, the State or unit of local government does not have in effect a policy substantially similar to the policy described in subsection (a). (c)Exception for threat to life (1)In generalSubsections (a) and (b) shall not apply with respect to a case if the Attorney General or top justice official of a State determines there is a reasonable belief that such geolocation information could assist in mitigating or eliminating an imminent threat to life or serious bodily harm.
(2)Requirement for exceptionIf the Attorney General or top justice official of a State makes a determination under paragraph (1), the Attorney General or top justice official of a State shall inform a judge of competent jurisdiction that such a determination has been made as soon as practicable, but not more than seven days after the Attorney General or top justice official of a State makes such determination. (d)Exception for conducting foreign intelligence surveillanceNotwithstanding any other provision of this Act, it shall not be unlawful for an officer, employee, or agent of the United States in the normal course of the official duty of the officer, employee, or agent to conduct electronic surveillance, as authorized by the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.).
(e)ApplicabilitySubsection (a) shall apply to any request for a warrant after the date of the enactment of this Act.  (f)GAO StudyNot later than 90 days after the date of the enactment of this Act, and annually thereafter, the Comptroller General of the United States shall conduct a study on the compliance of each Federal agency and State and local government with the requirements under subsections (a) and (b). 
(g)DefinitionsIn this section: (1)Byrne grant programThe term Byrne grant program means the grant program authorized under section 1701 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10381). 
(2)COPS grant programThe term COPS grant program means the grant program authorized under section 1701 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10381).  (3)Connected deviceThe term connected device means a device that is capable of connecting to the internet, directly or indirectly, or to another connected device. 
(4)Federal agencyThe term Federal agency means each instrumentality of the Federal Government. (5)Geolocation informationThe term geolocation information means the process or technique of identifying the geographical location of a person or connected device by means of digital information processed via the internet or obtaining information from a mobile application, connected device, or other online application to identify or attempt to identify the identity or geographical location of an individual, mobile device, or connected device.
(6)Mobile applicationThe term mobile application includes— (A)a software program that runs on the operating system of—
(i)a cellular telephone; (ii)a tablet computer; or
(iii)a similar portable computing device that transmits data over a wireless connection; and (B)a service or application offered via a connected device.
(7)Mobile deviceThe term mobile device means a piece of portable electronic equipment that can connect to the internet, including a smartphone or tablet computer.  (8)Online applicationThe term online application includes—
(A)an internet-connected software program; or (B)a service or application located on or utilized by a connected device.
(9)StateThe term State means any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, and any possession of the United States.  (10)United States personThe term United States person has the meaning given such term in section 101 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801).

